57 Ill. App. 2d 128 (1965)
207 N.E.2d 154
People of the State of Illinois, Plaintiff-Appellee,
v.
Lee Raynor, Defendant-Appellant.
Gen. No. 50,075.
Illinois Appellate Court  First District, Second Division.
January 26, 1965.
Edward J. Copeland, of Chicago, for appellant.
William G. Clark, Attorney General, of Springfield (Daniel P. Ward, State's Attorney, of Chicago, Fred G. Leach, Assistant Attorney General, Elmer C. Kissane and Donald J. Veverka, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE BURKE.
Judgment affirmed.
Not to be published in full.